Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 4, 5, 9, 12, 13, 15, 18 and 19 are amended.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Response to Arguments
Applicants remarks and amendments, filed 12/18/2020, have been considered.  However, Double Patenting rejection, as indicated in Non-Final 10/02/2020, is maintained.  Additionally, Applicants remarks to hold in abeyance until further prosecution is acknowledged (Remarks, p. 11).
Applicant’s arguments, filed 12/18/2020 have been fully considered and are not persuasive.  Specifically, in regards to amended claim language.  Applicants remarks (pgs. 14-21) contend that Martinez in view of Kline and Chieu does not teach of suggest “parsing…request…utilizing…managed service plugins…”.  Applicants contentions seem to analogize “managed service plugins”, introduced in amendment, to “user interface portals”, (id. at 14-16) which is cited as being taught by Chieu in the previous action and “validation plugins”, (id. at 17-19) which is cited as being taught by Kline in the 
Although, Examiner agrees that neither Chieu nor Kline teaches the “managed service plugins”, Martinez does teach the limitation.  Martinez teaches wherein the platform utilizes one or more target specific adapters managed by the appropriate service to translate request into actions, see paras. 87-88. The adapters functionality being that of transforming, translating actions into instructions to execute. This plugin functionality is also disclosed by Applicant (spec, para. 35, 38, 51).  Additionally, contentions with Claim 4 are similarly addressed with citations from Martinez as cited above and additionally with Chieu teaching generating questions wherein checklist includes identified checklist questions, wherein questions generated are associated with information received of configuration and security setting information needed for VM to be executed, see Paras. 14 and 44-45.  Therefore, the rejections are maintained.


Applicant’s invention as claimed:

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1, 9, 15, recites “the determined configuration parameters and security parameters” there is no antecedent basis provided. Examiner interprets as the antecedent being “…service configuration parameters and service security parameters…”. 
Further, Claims 4, 12, 18, recites “the determined configuration parameters and security parameters” but also includes “…the determined service configuration parameters and service security parameters…”.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 8, 9, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2014/0280961), herein after Martinez in view of Kline et al. (US 2010/0071066), herein after Kline.

Regarding claims 1, 9, and 15, 
Martinez teaches a method for validation of services, the method comprising: receiving, by one or more processors, a request of a service for deployment on an endpoint (see para. 72, receive a request from user for a service available for deployment on user device, wherein the system assembles and validates services for consumption, see further para. 70); 
parsing, by one or more processors, the received request of the service utilizing one or more managed service plug-ins to: identify information included in the received request of the service (see fig.1, para. 97, the platform parses the users request to identify policy and metadata models (“information”) included in the user request, wherein the platform utilizes one or more target specific adapters managed by the appropriate service to translate request into actions, see paras. 87-88); 
and determine service configuration parameters and service security parameters respectively associated with the received request of the service (see paras.69-70, determining security, privacy and technical operations attributes to identify privacy, infrastructure and system characteristics associated with type of service being requested),
generating, by one or more processors, a checklist that corresponds to the received request of the service based on information included in the received request and the determined configuration parameters and security parameters respectively associated with the received request of the service  (see paras. 87-89, generating instructions (“checklist”) that correspond to the request of the service based on policy and meta model information received, wherein policy and meta model information include privacy and infrastructure characteristics needed, see paras. 69-70), 
wherein the generated checklist includes configuration and security checks that correspond to determining whether the endpoint meets one or more validation parameters associated with deploying the requested service on the endpoint (see Para. 70 and 80-89, wherein the policy and meta model information includes configuration and privacy checks based on the instructions that correspond to determining whether the end user device can be validated for deploying the workload/service on user device); 
generating, by one or more processors, a set of validation scripts corresponding to executing the generated checklist and the configuration and security checks that are associated with the received request (see Para. 70,  generating scripts to validate that correspond to the policy and meta model information for deploying the workload/service on user device); 
wherein the validation result indicates whether to initiate deployment of the requested service on the endpoint according to the configuration and security checks in the generated checklist and the set of validation scripts (see Para. 70-72,  based on validation according to policy, configuration and privacy checks services are published and are indicated as available to end user).
Martinez fails to explicitly teach executing validation plugins with script and determining validation results based on plugin, script and checklist.
However, in analogous art Kline teaches executing, by one or more processors, the generated set of validation scripts and one or more validation plug-ins that are associated with the requested service (see Para. 23, audit and security compliance validation runs modules and associated plugins associated with target system); 
and determining, by one or more processors, a validation result utilizing the generated checklist, and results returned from executing the generated set of validation scripts and the one or more validation plug-ins (see Para. 23, audit and security compliance determining compliance results based on executed modules and plugins).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Martinez and Kline such that Martinez’s workload validation would have been modified to include executing validation plugins with script and see Para. 23).
Martinez fails to explicitly teach parsing, by one or more processors, the received request of the service utilizing one or more managed service plug-ins to: identify information included in the received request of the service, and determine service configuration parameters and service security parameters respectively associated with the received request of the service  and the determined configuration parameters and security parameters respectively associated with the received request of the service.

Regarding claims 3, 11, and 17,
The combination of Martinez and Kline teaches   the limitations as described in claims 1, 9, and 15 above.
Martinez further teaches wherein generating the set of validation scripts corresponding to executing the generated checklist and the configuration and security checks that are associated with the received request further comprises: assembling, by one or more processors, from a script repository, a plurality of validation scripts that correspond to the requested service (see Para. 70,  generating scripts to validate that correspond to the policy and meta model information for deploying the workload/service on user device); 
and composing, by one or more processors, validation scripts that are customized to parameters of the endpoint and validate the parameters of the endpoint, wherein the generated set of validation scripts determine whether the endpoint meets one or more validation parameters associated with deploying the requested service on the endpoint by executing on the endpoint to determine characteristics of the endpoint in relation to the one or more validation parameters (see Para 70, wherein scripts and workload determine if services can be deployed for consumption based on metamodel, scripts and metadata and the scripts are customized based on the configuration and privacy policies needed for workload on end user device).

Regarding claims 8,
The combination of Martinez and Kline teaches   the limitations as described in claims 1 above.
Martinez further teaches wherein generating the set of validation scripts corresponding to executing the generated checklist and the configuration and security checks that are associated with the received request further comprises: identifying, by one or more processors, a data association that maps a first validation script, that is stored in the script repository, to the requested service (see Para 149-150, mapping deployment plans to policies or constraints used build script and storing them for re-use).

Claims 2, 4-7, 10, 12-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Kline and further in view of Chieu et al. (US 2013/0247136), herein after Chieu.

Regarding claims 2, 10, and 16,
The combination of Martinez and Kline teaches   the limitations as described in claims 1, 9, and 15 above.
Martinez in view of Kline fails to teach executing prior to deployment and installation of service the scripts on the endpoint and determining validation result.
Chieu further teaches wherein determining the validation result utilizing the generated checklist and the generated set of validation scripts further comprises: executing, by one or more processors, prior to deployment and installation of the requested service on the endpoint, the set of validation scripts on the endpoint; and END920150075US02Page 35 of 44determining, by one or more processors, a validation result based on results returned from the executed set of validation scripts (see Para. 58, executing script in VM and determining validation result).
It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the teachings of Martinez in view of Kline and Chieu such that Martinez’s validation scripts would have been modified to include executing prior to deployment and installation of service the scripts see ¶ 58).    

Regarding claims 4, 12 and 18 ,
The combination of Martinez and Kline teaches   the limitations as described in claims 1, 9, and 15 above.
Martinez further teaches  identifying, by one or more processors, one or more configuration and security checks based on configuration and security checks mapped within the database to user- defined configuration and security specifications that correspond to the determined service configuration parameters and service security parameters associated with the received request of the service (see Para. 69-70, wherein the policy and meta model information (“specifications”) included in the repository is utilized to define configuration and privacy checks (“checks”) that correspond to determining whether the end user device can be validated for deploying the workload/service on user device based on security, privacy and technical operations attributes to identify privacy, infrastructure and system characteristics (”parameters”) associated with type of service being requested),);
Martinez in view of Kline fails to teach generating checklist that corresponds to the received request and the determined configuration parameters and security parameter further identifying, by one or more processors, one or more checklist questions stored in a database that are associated with the identified information.
Chieu further teaches wherein generating a checklist that corresponds to the received request of the service based on the information included in the received request and the determined configuration parameters and security parameters respectively associated with the received request of the service further comprises: identifying, by one or more processors, one or more checklist questions stored in a database that are associated with the identified information included in the received request of the service; (see Paras. 14 and 44-45, generating questions wherein checklist 
and generating, by one or more processors, a checklist that includes the one or more identified checklist questions and the one or more identified configuration and security checks(see Paras. 14-15 and 44-45, generating questions wherein checklist includes identified checklist questions and one or more identified compliance and network checks).
It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the teachings of Martinez in view of Kline and Chieu such that Martinez’s validation scripts would have been modified to include generating checklist that corresponds to the received request and the determined configuration parameters and security parameter further identifying, by one or more processors, one or more checklist questions stored in a database that are associated with the identified information. as taught by Chieu.  One would do so for the benefit of using checklist questions for activation validation (see Page 1, Paragraph 14).

Regarding claims 5, 13, and 19,
The combination of Martinez and Kline teaches   the limitations as described in claims 1, 9, and 15 above.
Martinez in view of Kline fails to teach receiving a selection of one or more services via an interface portal.
Chieu further teaches wherein receiving the request of the service further comprises: receiving, by one or more processors, a selection of one or more services via one or more user interface portals validating, by one or more processors, the received request of the service utilizing a representational state transfer application programming interface. (see Paras. 42 and 56, receiving a service activation request from a user portal wherein service retrieval is based on compliance evidence, wherein the request is processed by a REST API).


Regarding claims 6,
The combination of Martinez and Kline teaches   the limitations as described in claims 1 above.
Martinez in view of Kline fails to teach storing results in generated checklist.
Chieu further teaches storing, by one or more processors, results of the configuration and security checks included in the generated checklist (see Para. 58, upload results in checklist repository).
It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the teachings of Martinez in view of Kline and Chieu such that Martinez’s validation scripts would have been modified to include storing results in generated checklist as taught by Chieu.  One would do so for the benefit of uploading results and storing them (see Para 58).

Regarding claims 7, 14, and 20,
The combination of Martinez and Kline teaches   the limitations as described in claims 1, 9, and 15 above.
Martinez in view of Kline fails to teach creating script functions based on parameters of the corresponding endpoint.
Chieu further teaches wherein generating the set of validation scripts corresponding to executing the generated checklist and the configuration and security checks that are associated with the received request further comprises: creating, by one or more processors, one or more executable script functions based on parameters of the corresponding endpoint and the one or more identified script functions (see Page 3, paragraphs 45-46, creating and executing scripts based on platform and application of target VM).
It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the teachings of Martinez in view of Kline and Chieu such that Martinez’s validation scripts would have been modified to include creating script functions based on parameters of the corresponding endpoint as taught by Chieu.  One would do so for the benefit of customizing scripts based on platform and target app (see Para 45-46).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458